IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-40314
                          Conference Calendar



MARCO ANTONIO ZAPATA-RODRIGUEZ,
                                           Petitioner-Appellant,


versus

MICHAEL PURDY,
                                           Respondent-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-01-CV-205
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marco Antonio Zapata-Rodriguez, who was convicted of several

drug-related charges, appeals the district court’s dismissal of

his 28 U.S.C. § 2241 habeas corpus petition.    He argued that his

conviction and sentence were invalid under Apprendi v. New

Jersey, 530 U.S. 466 (2000).     Apprendi does not apply

retroactively to cases on collateral review, and an Apprendi

claim does not satisfy the test for filing a 28 U.S.C. § 2241


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40314
                                -2-

petition under the savings clause of 28 U.S.C. § 2255.   See

Wesson v. U.S. Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48

(5th Cir. 2002).   Accordingly, the judgment of the district court

is AFFIRMED.